          Case 2:17-cr-00333-JD Document 20 Filed 08/20/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Date of Notice: August 20, 2019

UNITED STATES                                                CRIMINAL ACTION

              v.

CAROLYN CAVANESS                                             NO. 17-333
Bail

                                     NOTICE

TAKE NOTICE that the above-entitled case has been set for a SENTENCING, on Thursday,
October 24, 2019, at 1:30 p.m., before the Honorable Jan E. DuBois in Courtroom 12-B, 12th
floor, United States Courthouse, 601 Market Street, Philadelphia, Pennsylvania.

Defendant, who is on bail, shall report to the Courtroom on the date and time specified
above. If a defendant fails to appear as directed, her bail may be revoked, and a bench
warrant issued.

At least one (1) week before sentencing, the parties shall file and serve sentencing memoranda
which set forth any legal authority upon which they will rely at sentencing. Any downward
departure motions under § 5K1.1 of the United States Sentencing Guidelines and 18 U.S.C. §
3553(e) shall be filed and served at least one (1) week before sentencing. Motions other than
downward departure motions under § 5K1.1 of the United States Sentencing Guidelines and 18
U.S.C. § 3553(e) shall be filed and served at least two (2) weeks before sentencing. Responses
to any such motions shall be filed and served at least one (1) week before sentencing. One (1)
copy of each sentencing memorandum and each motion and response shall be served on the
Court (Chambers, Room 12613) and the United States Probation Officer when the original is
filed.


[] INTERPRETER REQUIRED
This proceeding has been rescheduled from:

                                                Sincerely,

                                                  Ms. M. Hull
                                                Deputy Clerk to Judge DuBois

                      Notice to:                Defendant (U.S. Mail)
                                                Anthony Petrone, Esquire (via email)
                                                Eric Gibson, AUSA (via email)
                                                U.S. Marshal (via email)
                                                Michael Lott, Probation Office (via email)
                                                Keri Foster, Pretrial Services (via email)
                                                Crystal Wardlaw (via email)
